Title: To James Madison from William Picket, 18 October 1811 (Abstract)
From: Picket, William
To: Madison, James


18 October 1811, Charlestown, Massachusetts. “My Son Capt Wm S Picket has just Arrived into Boston from Naples in the Brig Alexander and had the Inclosed Packet committed to his Charge but on his Voyage home was boarded and had his Papers examined and his Letters broke open by the Cruisers of one of [the] Belligerents.” Hopes JM will accept this apology for the packet being opened. Mentions in a postscript that he is acquainted with Richard Cutts.
